DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 4/15/21 are currently pending. Claim(s) 11-13, 15-16 is/are withdrawn, 1-10, 14, 17-20 is/are rejected.
Election-Restrictions
The applicant elected group I corresponding to claims 1-10, 14, 17-20 in the reply filed 10/24/22. Claims 11-13, 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed. 
Applicants argue there is no search or examination burden because, applicant believes all the claims are in the same overlapping class. However, this not found persuasive. There is a search and/or examination burden for the patentably distinct species the inventions required a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries even though the inventions are classified together) (refer MPEP 808.02). Moreover, in this case the method and apparatus have separate classification as noted in the restriction, thereby employing a search burden. This restriction is made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1, 8, 17 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 recites the limitation “the first or second planar surface.” There is insufficient antecedent basis for this limitation in the claim. It is unclear if the claim is reciting ‘the first surface’? or ‘the first planar surface’? Is the first surface also intended to be planar? This can be clarified by re-writing the limitation in matter which is clear such as ‘the first surface or the second planar surface.’
The phrase ‘suitable’ in claim(s) 8 and 17 is a relative term which renders the claim indefinite.  The term ‘suitable’ is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the specification what is covered by makes the filter suitable for receiving. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Joining member in claim(s) 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-10, 14, 17-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hopkins (US 20120211408 A1).

    PNG
    media_image1.png
    482
    652
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    771
    587
    media_image2.png
    Greyscale

Regarding claims 1 and 2, Hopkins teaches a fibrous porous filter element comprising:(a) a first fibrous porous section (filter media tubes 214) having a top end, a bottom end, a first side end, a second side end, a first planar surface, a second planar surface, and a first fibrous porous section thickness; and (b) a second fibrous porous section (filter media tubes 216) having a top end, a bottom end, a first side end, a second side end, a first surface, a second planar surface, and a second fibrous porous section thickness; wherein the first or the second planar surface at the top end of the first porous fibrous section is joined to the first or the second planar surface at the top end of the second fibrous porous section by a joining member (shoulder 246); the joining member having a portion forming a protrusion (end 250) on the first or the second planar surface of the first fibrous porous section, or on the first or the second planar surface of the second fibrous porous section.
Regarding claim 3, Hopkins teaches comprising a pleated filter element [0107-0109].
Regarding claim 4, Hopkins teaches further comprising a support element (141) [0071].
Regarding claim 5, Hopkins teaches a porous filter comprising at least two fibrous porous filter elements of claim 1 (fig. 6d).
Regarding claim 6, Hopkins teaches further comprising an outer wrap and/or end caps (102/140).
Regarding claim 7, Hopkins teaches basket (200) comprising a housing (303) having a first end and a second end, a side wall with openings therethrough, and a hollow section open at the first end for receiving the porous filter of claim 5 [0085-86](fig. 9).
Regarding claim 8, Hopkins teaches having at least two sections open at the first end wherein each of the at least two sections is suitable for receiving a porous filter of claim 5 (figs. 8-9).
Regarding claim 9, Hopkins teaches filter device comprising a device housing having an inlet (314) and an outlet (322 or 316) and providing a fluid flow path between the inlet and the outlet, and at least one porous filter of claim 5 arranged in the housing across the fluid flow path (figs. 8-10).
Regarding claim 10, Hopkins teaches including a filter basket holding the at least one porous filter, wherein the filter basket is arranged in the filter device housing across the fluid flow path (figs. 8-10).
Regarding claim 17, Hopkins teaches having at least two sections open at the first end wherein each of the at least two sections is suitable for receiving the porous filter of claim 14.
Regarding claim 18, Hopkins teaches filter device comprising a device housing having an inlet and an outlet and providing a fluid flow path between the inlet and the outlet, and at least one porous filter of claim 14 arranged in the housing across the fluid flow path.
Regarding claim 19, Hopkins teaches including a filter basket holding the porous filter, wherein the filter basket is arranged in the filter device housing across the fluid flow path (figs. 8-10).
Regarding claim 20, Hopkins teaches comprising a pleated filter element [0107-0109].
Claim(s) 1-10, 14, 17-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Olson (US 20110252757 A1).

    PNG
    media_image3.png
    627
    480
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    764
    549
    media_image4.png
    Greyscale

Regarding claims 1 and 2, Olson teaches from figures a fibrous porous filter (30) element comprising: (a) a first fibrous porous section (214) having a top end, a bottom end, a first side end, a second side end, a first planar surface, a second planar surface, and a first fibrous porous section thickness; and (b) a second fibrous porous section (68) having a top end, a bottom end, a first side end, a second side end, a first surface, a second planar surface, and a second fibrous porous section thickness; wherein the first or the second planar surface at the top end of the first porous fibrous section is joined to the first or the second planar surface at the top end of the second fibrous porous section by a joining member (end portion 74); or wherein the first or the second planar surface at the bottom end of the first fibrous porous section is joined to the first or the second planar surface at the bottom end of the second fibrous porous section by a joining member; the joining member having a portion forming a protrusion on the first or the second planar surface of the first fibrous porous section, or on the first or the second planar surface of the second fibrous porous section.
Regarding claim 3, Olson teaches comprising a pleated filter element [0023].
Regarding claim 4, Olson teaches further comprising a support element (22).
Regarding claim 5, Olson teaches (figs. 2-3).
Regarding claim 6, Olson teaches further comprising an outer wrap and/or end caps (78, 62).
Regarding claim 7, Olson teaches filter basket (14) comprising a housing (12) having a first end and a second end, a side wall with openings therethrough, and a hollow section open at the first end for receiving the porous filter of claim 5 [0017].
Regarding claim 8, Olson teaches having at least two sections open at the first end wherein each of the at least two sections (bottom and top sections) is for receiving a porous filter of claim 5.
Regarding claim 9, Olson teaches a filter device comprising a device housing (12) having an inlet (26) and an outlet (28) and providing a fluid flow path between the inlet and the outlet, and at least one porous filter of claim 5 arranged in the housing across the fluid flow path.
Regarding claim 10, Olson teaches including a filter basket (14) holding the at least one porous filter, wherein the filter basket is arranged in the filter device housing across the fluid flow path.
Regarding claim 14, Olson teaches porous filter comprising at least two fibrous porous filter elements of claim 3(figs. 2-3).
Regarding claim 17, Olson teaches (26, 10) at the first end wherein each of the at least two sections (16, 28) is suitable for receiving the porous filter of claim 14.
Regarding claim 18, Olson teaches a filter device comprising a device housing having an inlet (26) and an outlet (28) and providing a fluid flow path between the inlet and the outlet, and at least one porous filter of claim 14 arranged in the housing across the fluid flow path.
Regarding claim 19, Olson teaches including a filter basket (14, 22) holding the porous filter, wherein the filter basket is arranged in the filter device housing across the fluid flow path [0017].
Regarding claim 20, Olson teaches comprising a pleated filter element (48) [0023].
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777